Citation Nr: 1704882	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied service connection for hypertension and peripheral neuropathy of the left upper extremity, both secondary to service-connected diabetes mellitus, type II.  The Veteran testified before the undersigned in June 2010.  A transcript of the proceeding has been associated with the claims folder.

In November 2010 and July 2014, the Board remanded the case for further development.  

In a November 2014 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus, type II.  Thus, that issue is no longer on appeal.

In January 2016, the Board noted that there was substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).  However, based on medical treatise evidence received in December 2015, the Board remanded the case to obtain an addendum medical opinion.  The record reflects substantial compliance with the remand request.  See id.


FINDING OF FACT

The Veteran's hypertension did not have its onset in active service or for many years thereafter, and it is not related to active service, or proximately due to, the result of, or aggravated by service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in March 2008 and October 2009 with readjudication of the claim in February 2011.  Mayfield, 444 F.3d 1328.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and etiology of his hypertension in June 2007, July 2007, March 2008, January 2009, April 2009, and January 2011.  However, as none of the examiners provided a complete opinion, the Board requested an addendum opinion in July 2014.  The Veteran was afforded a new examination in September 2014, and an addendum opinion was obtained in February 2015.  Although that opinion was adequate, due to the submission of pertinent medical treatise evidence, in January 2016, the Board requested an addendum opinion, which was obtained in March 2016.  Together, the Board finds the September 2014 examination report and subsequent addendum opinions to be thorough and adequate.  The examiners interviewed and examined the Veteran and provided the information needed to decide the claim.  The Board finds the opinions to be adequate as they were based on a full reading of the records in the claims folder as well as the Veteran's own statements.  While the March 2016 examiner did not specifically address the medical treatise evidence, the examiner did specify that he had reviewed the Veteran's claims folder and his rationale for the provided opinions fully explains why the hypertension in the Veteran's case was not caused or aggravated by the diabetes mellitus.  Thus, the Board reiterates that there has been substantial compliance with the remand request.  See Dyment, 13 Vet. App. 141.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this case, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus, type II.

Initially, the Board observes that the Veteran does not assert, and the record does not show, that his hypertension had its onset in active service or within one year after discharge from service.  The objective evidence of record shows that he was diagnosed with hypertension in 1995, which is 25 years after discharge from active service.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent evidence of record indicating that his hypertension is related to any event or injury during active service.  Of record is a January 2009 VA examination report in which the examiner attributed the Veteran's hypertension to his extensive smoking history and alcohol use.  Also of record is a September 2014 VA examination report with the examiner's opinion that the Veteran's hypertension is not related to active service as he served many years before its discovery.  Thus, the Board finds that the Veteran's hypertension did not have its onset in active service and it is not related to active service.  

With no clinical evidence documenting the presence of hypertension within one year after discharge from active service, the Board further finds that the Veteran's hypertension did not manifest to a compensable degree within one year after discharge.  Therefore, presumptive service connection is not warranted.  The Board notes the Veteran's testimony at his June 2010 hearing that he was diagnosed with hypertension sometime after 1972.  However, his reports during the receipt of medical care and examination date the onset of his hypertension to 1995.  The Board finds that the history provided at those times is more probative of the date of onset of his hypertension.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Regardless, that still dates the onset of his hypertension to two years after discharge from active service and there remains no competent evidence linking the disorder to service.

Turning to the Veteran's main assertion, that his hypertension is secondary to his diabetes mellitus, the Board initially observes that the Veteran was diagnosed with diabetes mellitus in 2007, over 10 years after he was diagnosed with hypertension.  Nevertheless, the Veteran's representative has submitted medical treatises from WebMD, the American Heart Association, and the National Library of Medicine showing a positive correlation between diabetes and hypertension.  The Board observes that medical treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, there is no opinion from a medical professional relating the Veteran's hypertension to his diabetes mellitus, type II.  Standing alone, the medical treatises are simply too general to make a causal link between the Veteran's hypertension and service-connected diabetes mellitus that is more than speculative in nature.  

The medical opinions of record are against the claim.  In June 2007, a VA examiner diagnosed the Veteran with essential hypertension.  In January 2009, another VA examiner stated that the Veteran has multiple factors that can lead to hypertension including an extensive smoking history as well as alcohol use and that the Veteran's hypertension is essential hypertension with no causal relationship with diabetes.  In February 2015, another VA examiner opined that, in the absence of renal disease, the Veteran's hypertension is not related to diabetes mellitus.  In 2016, yet another VA examiner opined that the Veteran's hypertension was not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus, type II.  The VA examiner noted the Veteran's timeline of diagnoses and stated that essential hypertension refers to hypertension that is not secondary to any other condition, such as diabetes mellitus.  The examiner concluded that the Veteran's diabetes mellitus did not cause his hypertension as hypertension pre-dated diabetes mellitus by many years.  The examiner also noted that laboratory results do not indicate a worsening of the Veteran's hypertension by his diabetes mellitus, explaining away the Veteran's proteinuria and hematuria to his urethral stricture, including treatment by suprapubic cystostomy, and kidney stones.  The examiner further noted that there is no evidence of a progressive worsening of creatinine as is usually seen in diabetes mellitus.  The examiner stated that there is no evidence that the Veteran's proteinuria and mild renal insufficiency can be attributed to his diabetes mellitus, and thereby result in aggravation of his hypertension.  The examiner concluded that the Veteran's hypertension has not been aggravated by his diabetes mellitus.  

Accordingly, the Board finds that the Veteran's hypertension is not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus, type II.  The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of hypertension to 25 years after discharge from active service and 12 years before the diagnosis of diabetes mellitus, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his hypertension.  As discussed, the medical evidence shows that his hypertension is not related to active service or service-connected diabetes mellitus, type II.

In conclusion, service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


